Citation Nr: 1822554	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in May 2015 and July 2017, when it was remanded for additional development.  Most recently, the claim was remanded for referral to the Director of Compensation Service for consideration of entitlement to an extraschedular TDIU.  In January 2018, the Director issued an administrative decision denying entitlement to TDIU on an extraschedular basis.  The Veteran's claim was readjudicated in January 2018, a supplemental statement of the case was issued, and the case was subsequently returned to the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358. 

TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted.

The Veteran's service connected disabilities include: degenerative disc disease of the lumbar spine, rated as 20 percent disabling and spondylosis of the cervical spine, rated as 10 percent disabling.  The Veteran's combined evaluation for VA compensation purposes is 30 percent.  Therefore, the Veteran does not meet the requirements for a schedular TDIU.  See 38 C.F.R. 4.16 (a).  As noted above, in January 2018, the Director of Compensation Service found that the totality of the evidence does not show the Veteran to be unemployable due solely to his service-connected disabilities.  On appeal, the Board independently assessed the Veteran's disability picture to determine whether it should grant TDIU on an extraschedular basis and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.

A January 2010 private treatment record for radiculopathy noted that standing and walking were affected by the Veteran's radiculopathy.  The record noted that the Veteran could stand and walk for a total of two hours during the work day and for 20 minutes uninterrupted.  The record indicated there was no effect on sitting.  See August 2010 Medical Treatment Record - Non-Government Facility. 

The Veteran underwent a VA examination in April 2010 for his neck and back.  The examiner noted that the Veteran was a retired union official who retired in 1999 mainly due to back and neck pain.  The examiner noted that the Veteran was able to walk independently with a single-axis cane and did not use a back brace.  He further noted the Veteran could drive but limited distances and was driven to the appointment by a friend.

In his application for unemployability, the Veteran indicated that he last worked full time as a business representative in September 1998 due to his back and neck disabilities.  The Veteran also indicated that he lost eight weeks of work due to his disabilities.  It was noted that the Veteran had a high school diploma and completed two years of college.  The Veteran also indicated that since he became too disabled to work he sent his resume to numerous potential employers.  See August 2010 Veteran's Application for Increased Compensation Based on Umemployability. 

In a September 2010 correspondence, the Veteran indicated that he has been unable to work since September 1999 and that any supervisor that would have information regarding his employment is either dead or no longer working at his previous place of employment.  He further states that any information provided by his local employer would be guesswork on the part of the sender.  See September 2010 Request for Employment Information. 

The Veteran was afforded a VA examination for his back condition in October 2012.  The examiner noted that the Veteran corrected a notation from the April 2010 VA examination which stated that he previously had a desk job.  The Veteran stated that he did not have a desk job but that he frequently had to drive to check on clients/accounts and that his back pain was too severe he had to stop working.  The Veteran reported sharp lower back pain with spasms and use of a cane.  It was also noted that the Veteran was diabetic with peripheral neuropathy in his legs, feet and arms.  On examination the Veteran had forward flexion to 70 degrees and extension to 20 degrees.  It was noted that the Veteran had an abnormal spine contour, pain on movement and excess fatigability.  The examiner noted that the Veteran's lumbar condition impacted his ability to work because the Veteran stated he had to retire approximately 10 years ago due to severe back pain and peripheral neuropathy. 

During the December 2013 hearing, the Veteran testified that he had to retire and is unable to secure and maintain employment due to his service-connected back and neck disabilities.  He testified that after service he applied for a UPS job but could not make it through training due to his back condition.  The Veteran tried bartending and working for an insurance company but had to quit due to his back condition.  The Veteran then worked with his father as a business representative for racetracks and stadiums.  He testified that he would drive about 400 miles a week and had to retire early because he could not drive anymore. 

The Veteran also indicated that he is receiving SSA benefits as a result of his health conditions, to include his service-connected disabilities.  However, although VA previously requested the Veteran's SSA records, VA has been notified that "after exhaustive and comprehensive searches, [SSA was] not able to locate medical records.  Further efforts will be futile."  See February 2013 SSA Letter. 

The Veteran underwent a VA examination for his neck and back conditions in August 2015.  The examiner noted that the Veteran's neck and back conditions did not impact his ability to work.  

In a January 2016 letter, the Veteran's attorney argued that the August 2015 VA examination was inadequate to decide the Veteran's claim for service connection for his neck condition and his claim for an increased rating for his service-connected back disability.  The attorney argued that the VA examiner was biased against the Veteran during the examination, failed to follow the remand directive and failed to support her opinions with adequate rationale.

The Veteran was afforded another VA examination in December 2016.  The Veteran reported functional loss of his back condition in that he avoids prolonged sitting and standing.  The examiner opined that the Veteran's low back condition affects his ability to work as the Veteran changes positions from sitting to standing as needed. 

As noted above, in July 2017, the Board remanded the claim to refer the issue for extraschedular consideration.

In a January 2018 decision, the VA Director of Compensation noted that the Veteran was awarded SSA disability benefit since 2001 but that none of the available evidence reveals which disability or disabilities SSA used to make their determination.  The Director determined that none of the objective medical evidence supports the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevents all gainful employment.  The Director stated that there is no evidence of hospitalization of the service-connected disabilities and that there is no evidence from prior employers showing interference with work due to service-connected disabilities.  

As a result the Director determined that the totality of the evidence did now show any extraschedular entitlement to TDIU.  As the record did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service connected disabilities, the Director denied entitlement to TDIU on an extraschedular basis. 

As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue.

Based on the evidence, the Board concludes that TDIU is not warranted on an extraschedular basis. 

While the Board acknowledges the Veteran's statements that he quit his job due to his service-connected disabilities, as well as the October 2012 and December 2016 VA examiners' opinions that the Veteran's conditions impact his ability to work, the question before the Board is whether the Veteran could follow some substantially gainful occupation in light of his service-connected disabilities.  While the Veteran's neck and back affect the Veteran's ability to drive and walk for prolonged periods of time, these disabilities do not preclude his ability to obtain and sustain sedentary work.  There is no evidence of record to indicate that his service-connected disabilities preclude him from sedentary jobs, particularly those that allow for occasional movement unlike his job that required driving long distances, or that with his High School diploma and two years of college do not support the his ability to obtain substantially gainful sedentary work.  In this regard, the December 2016 VA examination indicated that the Veteran was capable of working as long as the Veteran is able to change positions from sitting to standing as needed.  Because the Veteran can still pursue work of a sedentary nature, TDIU is not warranted. 

While the Board does not doubt that the Veteran's service-connected disabilities effect his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU; thus, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Entitlement to TDIU on an extraschedular basis is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


